Citation Nr: 0408625	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active service in the United States Army from 
October 1958 to July 1961; in the United States Naval 
Reserves from January 1965 to December 1966; and, in the 
United States Navy from February 1967 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has a diagnosis of asbestosis or residuals of 
asbestos exposure.  


CONCLUSION OF LAW

Asbestosis or residuals of asbestos exposure was not incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The RO initially denied 
the claim as not well grounded prior to November 9, 2000, the 
date the VCAA was enacted.  However, the RO adjudicated the 
claim subsequent to the enactment of the VCAA, which 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to the duty to assist.  
Prior to denying the claim in a September 2002 rating 
decision, the RO provided notice of the VCAA in April 2001.  
The RO also provided further notice of the VCAA in July 2003.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
the April 2001 notification letter.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The RO advised him 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  

Additionally, in the September 2002 rating decision, the RO 
notified veteran the reason why he was not entitled to 
service connection.  The April 2003 statement of the case 
fully provided the laws and regulations pertaining to 
entitlement to the benefits sought, and it included a 
detailed explanation as to why the veteran had no entitlement 
to service connection under the applicable laws and 
regulations based on the evidence provided at that time.  The 
RO also included the laws and regulations pertaining to the 
VCAA in the April 2003 statement of the case.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

The RO requested and obtained the veteran's complete service 
medical records.  The RO also obtained the veteran's VA 
medical treatment records.  These include outpatient 
examinations and diagnostic studies to determine whether the 
veteran has asbestosis or residuals from asbestosis exposure.  
The veteran also underwent a VA compensation examination in 
August 2002 and the report is of record.  

The veteran does not allege that there are any other service 
medical records or any records in VA's possession or any 
other federal department or agency.  38 U.S.C.A. § 5103A(b).  

The veteran submitted private medical records and statements 
in support of his claim.  This consists of an August 2000 
medical profile and a November 2002 medical evaluation 
report.  The latter examination had been performed to 
specifically address whether the veteran has asbestosis or 
residuals from asbestosis exposure.  

In this case, the evidence shows that the veteran has 
submitted all available medical evidence in support of his 
claim.  The veteran does not contend that there is additional 
and available post-service medical evidence that has not been 
obtained.  In fact, in August 2003 the veteran stated that he 
had no further evidence to submit in support of his claim and 
he waived further due process.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he while performing his duties 
during active service, which included cleaning and scrubbing 
boilers as a boiler repairman and replacing asbestos 
insulation on pipes and machines, he was exposed to asbestos 
and asbestos dust on a regular basis for approximately three 
years.  He contends that exposure to asbestos resulted in 
asbestosis and that he should be awarded service connection 
for the residuals from that exposure.  

The veteran's service medical records do not show a diagnosis 
of asbestosis or a chronic respiratory disease.  The veteran 
was hospitalized for several days in December 1958 for acute 
pharyngitis but the evidence shows this resolved with 
treatment.  This event also occurred during active service in 
the United States Army and well in advance of his claimed 
asbestos exposure during active service in the United States 
Navy.  

The remaining service medical records for his periods of 
service in the United States Army National Guard, the United 
States Naval Reserves and the United States Navy do not show 
treatment for or diagnosis of ongoing respiratory problems or 
a pulmonary disorder.  

The October 1967 Report of Medical Examination at separation 
from active service shows the lungs and chest were normal.  A 
chest x-ray examination was normal.  

The Board notes that service connection is not warranted on a 
presumptive basis.  The post-service evidence does not show 
diagnosis of a chronic disease such as bronchiectasis during 
the initial post-service year.  Therefore, a presumption in 
favor of service connection for chronic disease is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran does not allege that he had been diagnosed with 
asbestosis or a disease resultant from asbestos exposure 
contemporaneous with the time of separation from active 
service.  He only alleges that his in-service asbestos 
exposure has currently resulted in asbestosis.  

The VA outpatient records show the veteran underwent a chest 
x-ray examination in January 2001 to determine whether he had 
asbestosis.  The examiner's impression was no acute 
cardiopulmonary disease.  These VA medical treatment records 
show the veteran was again evaluated for asbestosis and 
repeat x-ray examinations and pulmonary function test were 
performed because of his reported history of in-service 
asbestos exposure.  

Although x-ray examinations performed in early March 1991 
indicated changes and findings consistent with the clinical 
history of asbestos exposure, the examiner stated that a 
clinical correlation was necessary to confirm the diagnosis.  
Pulmonary function testing in March 2001 showed normal 
spirometry and lung volumes.  During outpatient examination 
in August 2001 the diagnosis was a history of asbestos 
exposure.  In fact, the remaining follow-up outpatient 
examinations dated through August 2002 show nothing more than 
the veteran's reported history of asbestos exposure.  

The veteran underwent a VA respiratory examination in August 
2002 in connection with his claim for service connection.  
The VA physician reported the veteran's history of asbestos 
exposure during active service and his subsequent social and 
medical history.  The physician noted the prior VA x-ray 
examination findings.  The physician stated that pulmonary 
function testing performed as part of the compensation 
examination was normal.  Based on a review of the evidence 
and the examination results the VA physician concluded that 
there was no evidence of asbestos exposure.  

The veteran subsequently underwent a private medical 
evaluation in November 2002.  This physician noted that the 
examination was being performed because of the veteran's 
concern that he might have asbestosis.  The physician 
reported the veteran's history of in-service exposure.  The 
physician also noted review of the prior VA diagnostic 
studies.  The physician reported that there was no obvious 
radiographic changes or evidence consistent with asbestos 
lung disease.  The physician performed a separate physical 
examination.  Based on the review and examination the 
physician concluded that he could not find evidence that 
concerned him about asbestosis.  He stated that, although 
there was a possibility that he may have one, solitary, 
calcified asbestos pleural plaque shown during a prior VA x-
ray examination, that would be of no consequence in terms of 
symptoms.  

In this case, the competent medical evidence shows the 
veteran does not currently have asbestosis or a current 
disability manifested by asbestos exposure.  Based on a 
review of the evidence and medical examination and testing, 
the VA physician who performed the August 2002 VA 
compensation examination concluded that there was no evidence 
of asbestos exposure.  Likewise, the physician who performed 
the November 2002 private medical evaluation concluded that 
there was no obvious radiographic changes or evidence 
consistent with asbestos lung disease.  The physician 
concluded that he could not find evidence that concerned him 
about asbestosis despite his history of in-service asbestos 
exposure.  Here, the competent medical evidence that has 
already been obtained shows the veteran does not have the 
disability for which he is seeking service connection.  

The definitive issue in this case is whether the veteran has 
asbestosis or a current disability manifested by asbestos 
exposure.  This question is medical in nature and requires 
competent medical evidence.  The veteran's belief that he has 
asbestosis from his duties in the United States Navy does not 
constitute such competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (the Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (the Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Here, there 
is no competent medical evidence of record showing the 
veteran has asbestosis or currently has a disability that is 
the result of asbestosis exposure.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of current diagnosis 
of asbestosis or other residual of asbestos exposure, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for asbestosis and 
residuals of asbestos exposure.  See  Gilbert, 1 Vet. App. 
49.  Thus, the claim must be denied.


ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



